DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04 April 2022 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ficchi Jr. (USP 5,653,482 hereinafter “Ficchi”).
In regards to claim 14, Ficchi discloses a duct for directing conditioned air in a heating, ventilating and air conditioning type system, which comprises: 
a) a ductwork section (15) having a generally rectangular cross section, each corner of said rectangular section having a pair of channel flanges (30) extending orthogonally from the respective duct walls and orthogonally with respect to each other, the end portions of adjacent flanges defining an open space at each corner of the ductwork section; 
b) an angle plate (40) seated at each said corner of said ductwork section in said channel flanges for attaching the section of ductwork to a second identical section of ductwork, each said angle plate including two legs formed together in angular relation by an integral corner; and 
c) a device (60) for sealing said open space between said flanges, said device comprising: 
(i) a first plate member (61) having a surface portion dimensioned and configured for placement in face-to-face relation with the respective adjacent upper surface portions of said adjacent orthogonal flanges, said first plate member provided with at least one attachment device (66) for attachment of said plate member in position with respect to said orthogonal flange members and said wall portions of said duct; and 
(ii) a leg member(62, 64) extending generally from, and generally perpendicular to a central portion of said plate member, said leg member being comprised of respective orthogonal second and third respective plate members having surface portions configured and dimensioned to engage corresponding respective adjacent orthogonal inner wall surface portions of said ductwork section when said plate member is positioned on said flange members, thereby providing an airtight seal for at least a portion of said open space between said flange members.
In regards to claim 15, Ficchi further discloses said ductwork section has a square cross- section (shown in fig. 1).
In regards to claim 18, Ficchi further discloses a heating, ventilating and air conditioning system which includes ductwork for conducting conditioned air therethrough, said ductwork comprising: 
a) a ductwork section (15) having a generally rectangular cross section, each corner of said rectangular section having a pair of channel flanges (30) extending orthogonally from the respective duct walls, the end portions of adjacent flanges defining an open space at each corner of the ductwork section; 
b) an angle plate (40) seated at each said corner of said ductwork section in said channel flanges for attaching the section of ductwork to a second identical section of ductwork, each said angle plate including two legs formed together in angular relation by an integral corner; and
c) a device (60) for sealing said open space between said flanges, said device comprising:
 i ) a first plate member (61) having a surface portion dimensioned and configured for placement in face-to-face relation with the respective adjacent upper surface portions of said adjacent orthogonal flanges, said first plate member provided with at least one attachment device (66) for attachment of said plate member in position with respect to said orthogonal flange members and said wall portions of said duct; and 
ii) a leg member (62, 64) extending from, and generally perpendicular to, a central portion of said plate member, said leg member comprising respective orthogonal second and third respective plate members having surface portions configured and dimensioned to engage corresponding respective adjacent orthogonal inner wall surface portions of said ductwork section when said plate member is positioned on said flange members, thereby providing an airtight seal for at least a portion of said open space between said flanges.
In regards to claim 19, Ficchi further discloses said ductwork section has a square cross- section (shown in fig. 1).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. US 10,578,333. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-15, and 18-19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,578,333 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12, 14-15, and 18-19 are generic to all that is recited in claims 1-20 of the reference patent. In other words, claims 1-20 of the reference patent fully encompasses the subject matter of claims 1-12, 14-15, and 18-19. Thus, the invention of claims 1-20 of the reference patent is in effect a “species” of the “generic” invention of claims 1-12, 14-15, and 18-19. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-12, 14-15, and 18-19 are anticipated by claims 1-20 of the reference patent, claims 1-12, 14-15, and 18-19 are not patentably distinct from claims 1-20, regardless of any additional subject matter presented in claims 1-20 of the reference patent. 

Allowable Subject Matter
Claims 1-13 are allowable except for the double patenting rejection.
The following is an examiner’s statement of reasons for allowance: claims 1 and 13 contain all limitations from the corresponding allowed claims of the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/14/2022